DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachl (DE 9111582).  
As best depicted in Figure 3, Stachl is directed to a wheel assembly comprising a tire and a rim.  The assembly of Stachl further includes an insert rubber 16 that is arranged between said tire and a flange of said rim. 
4.	Claim(s) 1-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrabal (WO 2007/134556).
	Hrabal is directed to a wheel assembly comprising a tire and a rim and further including an ancillary structure or insert rubber member arranged between said tire and said rim (Pages 5, 6, and 23).     
	Regarding claims 2 and 6, see the figures.
	As to claim 3, Hrabal states that the ancillary structure has a contour that matches each of the tire and the rim (Page 18, Lines 13+).
	With respect to claims 4 and 5, Figure 3 depicts an ancillary structure having an increased thickness when moving in a radially outer direction.
	As to claim 7, Hrabal states that any number of reinforcements or bead wires can be included in the ancillary structure (Page 23).
Regarding claim 9, Figure 2b appears to depict a space below an inner end of the ancillary structure and such would correspond with the claimed “contraction and expansion space”.  It is further noted that the claims are directed to an insert member and limitation pertaining to a space when it is mounted to a rim do not further define the structure of the claimed insert rubber member (member of Hrabal has the capability of being mounted to any number of rims such that a space is created).  
	As to claim 10, Hrabal states that the ancillary structure can be fastened or fixed to the rim (Page 9, Lines 9+ and Page 18, Lines 15-20).  This suggests that the tire can be positioned on a rim after the ancillary structure has been fixed or fastened to the rim, it being well recognized that inflation of a tire cavity is a final step in forming a working tire construction.  Likewise, said structure can be fixed or fastened to the tire.   
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olagnier (GB 2,033,311). 
As best depicted in Figures 1-3, Olagnier is directed to a wheel assembly comprising a tire and a rim.  The assembly of Olagnier further includes an insert member 23 positioned between a flange of said rim and a tire.  Olagnier states that said member is formed of an “elastomer” (Page 2, Lines 90+).  While the reference fails to expressly teach a rubber member, such a material represents an extremely well known and conventional “elastomer”, especially when viewed in context of the tire industry.  One of ordinary skill in the art at the time of the invention would have found it obvious rubber to form the insert member of Olagnier given the general disclosure to use an “elastomer”.
Regarding claims 7 and 8, insert member 23 includes a bead wire 24 having a smaller area/size than a bead wire 19 associated with the tire.    
7.	Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabal as applied above and further in view of Welter (US 4,246,950). 
	As detailed above, the assembly of Hrabal includes a tire and a rim.  More particularly, the primary inventive concept of Hrabal appears to be the inclusion of an ancillary structure having a chamber or void therein.  Hrabal, however, is silent with respect to any specific structure.  In any event, a fair reading of Hrabal suggests the inclusion of a rim without limitation- any common rim would have been well within the purview of one having ordinary skill in the art.  Welter provides one example of a common rim design including a hump that is designed to eliminate bead unseating (Abstract).  Again, rims having humps are extremely well known and conventional in the tire industry and provide benefits as outlined above.  One of ordinary skill in the art at the time of the invention would have found it obvious use a hump-containing rim in the wheel assembly of Hrabal.
	Lastly, when providing a hump-containing rim in the assembly of Hrabal, the claimed method would have been satisfied.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 13, 2022